Citation Nr: 1505306	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1975.

This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.

In April 2010, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  The VLJ is no longer employed by the Board.  VLJs who conduct hearings must participate in making the final determination of the claim on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  In a November 2014 letter, the Board notified the Veteran that the VLJ was no longer employed by the Board and that he had the right to another hearing.  See 38 C.F.R. § 20.717 (2014).  He was notified that if he did not respond within 30 days, the Board would assume that another hearing was not desired and would proceed to adjudicate the claim on appeal.  No response was received.  Accordingly, the Board may proceed.

In September 2010, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now been returned to the Board for further appellate review; however, the Board has determined that it must once again be remanded to the AOJ.  VA will notify the Veteran if further action is required.






REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for service connection.

In September 2010, the Board remanded the claims on appeal for further development of the record.  Specifically, the Board instructed that a VA examiner address the etiology of the current right foot disability and back disability. 

In regards to the right foot disability, the VA examiner who evaluated the Veteran in November 2010 stated that in relationship to the current right foot, any right foot injury in service would have to be considered speculative.  His explanation was that there is no good documentation of any injury and it has also been a long time. 

Significantly, the VA examiner did not address the Veteran's lay assertions or the private medical evidence.  The Veteran and the private medical treatment record reports him having had a right foot injury since he injured his right foot in the 1970s during service.  A relationship between the right foot disability and the service-connected disabilities was also not addressed as instructed.  Thus, the medical opinion is inadequate.

In regards to the back disability, 	significantly, at the time of the Board's prior remand in September 2010, it was requested that, following an appropriate VA examination, an opinion be offered as to the relationship, if any, between the Veteran's back disability and service, as well as between any identified back disability and the Veteran's service-connected disabilities, with any such opinion accompanied by supporting rationale.  While following a subsequent VA examination in November 2010, an opinion was offered that the Veteran's back disability was less likely than not related to service, but more likely a naturally occurring phenomenon, no rationale was provided in support of that opinion.  A rationale constitutes a vital component of any nexus opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the opinion did not address whether the back disability was caused or aggravated by a service-connected disability.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As such, the Board finds additional VA medical opinions as to whether the Veteran's right foot disability and back disability are related to his time in service are necessary. 

Additionally, in a July 2013 statement the Veteran's representative contends that he receives shots continually for his back injury and that he had recently received x-ray studies at the VA Medical Center Wade Park that show a fracture of his right ankle and his great toe.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, these medical reports must be obtained by the AOJ, along with any other outstanding medical records in this case for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right foot disability or back disability.  After securing any necessary authorization from him, the AOJ should obtain all identified records not already contained in the claims file, to include the records from the VA Medical Center Wade Park mentioned above and any other outstanding VA and private treatment records for the Veteran's right foot disability and back disability.   

2.  After completion of the foregoing, the AOJ should refer the Veteran's claims file to the November 2010 VA examiner or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current right foot disability and back disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, military personnel records, post-service medical records, and lay statements.  If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner should address the following: 
a) Is it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's right foot disability had its onset in or is otherwise related to his military service?
b) Is it at least as likely as not that the Veteran's right foot disability was caused by his service-connected residuals of a gunshot wound to the left leg or skin condition of the face?
c) Is it at least as likely as not that the Veteran's right foot disability was aggravated by (permanently worsened) his service-connected residuals of a gunshot wound to the left leg or skin condition of the face?
d) Is it is at least as likely as not that the Veteran's back disability had its onset in or is otherwise related to his military service?
e) Is it at least as likely as not that the Veteran's back disability was caused by his service-connected residuals of a gunshot wound to the left leg or skin condition of the face?
f) Is it at least as likely as not that the Veteran's back disability was aggravated by (permanently worsened) his service-connected residuals of a gunshot wound to the left leg or skin condition of the face?

In offering the requested opinions, the examiner is asked to discuss the likelihood that the Veteran's right foot disability and back disability are due to the specific in-service injury the Veteran contends occurred in the 1970s.  

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After completion of the above development, the AOJ should readjudicate the claims remaining on appeal in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



